20-01010-jlg   Doc 13-7   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 7
                                    Pg 1 of 5



                                 EXHIBIT 7
20-01010-jlg   Doc 13-7   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 7
                                    Pg 2 of 5
20-01010-jlg   Doc 13-7   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 7
                                    Pg 3 of 5
20-01010-jlg   Doc 13-7   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 7
                                    Pg 4 of 5
20-01010-jlg   Doc 13-7   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 7
                                    Pg 5 of 5
